DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed June 30, 2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 USC 103 rejection of claims 7-12, 14-16, 18-20 and 23 has been withdrawn. 
Claims 7-12, 14-16, 18-20 and 23 are allowable. 
Claims 1-6 are rejoined and allowable.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The present invention of claim 7 is directed to a device for controlling roasting of coffee beans wherein emission of particulate matter of a specific size is measured during a roasting process by adapting a measuring means to detect the particular matter of same size at two positions, a first position to verify ambient particulate matter and a second position to verify the particulate matter at an outlet for output airflow, and wherein the first position is a position where the coffee beans are present during the roasting process and finding a pattern of the emission of particulate matter to determine an actual degree of roasting of the coffee beans. 
The invention of claim 16 is directed to a control unit for controlling roasting of coffee beans configured to receive measurements of an actual value of emission of particulate matter of a specific size from the measuring unit and detect from the measuring unit, the particulate matter of same size at two positions, a first position to verify ambient particulate matter and a second position to verify the particulate matter at an outlet for output airflow, and wherein the first position is a position where the coffee beans are present during the roasting process and find a pattern of the emissions of the particulate matter based on the received measurements and determine an actual roasting degree of coffee beans at least partially based on the obtained pattern.
The closest prior art is considered to be Boggavarapu (US 2014/0242239) which teaches a roasting system having an array of sensors to measure process parameters along with a feedback control system to optimize the performance of each roasting step. The sensors are taught to be camera, color, humidity, CO2, etc., but the prior art fails to teach or suggest measuring emissions of particulate matter and using a pattern of peaks to determine the actual roasting degree of bean, as presented by the present invention. The prior art provides no motivation for one to modify the invention of Boggavarapu to arrive at applicant’s invention. 
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Rejoinder

Claim 7 is allowable for reasons stated above. Claims 1-6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim and is therefore determined to be allowable for the reasons stated previously herein. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and invention II, as set forth in the Office action mailed on September 10, 2019, is hereby withdrawn and claims 1-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792